            Case 1:18-cv-08250-JSR Document 44 Filed 11/02/18 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK


WINKLEVOSS CAPITAL FUND, LLC,                                   Index No. 18-CV-8250 (JSR)

                           Plaintiff,                           CORRECTED STATEMENT OF
                                                                GARNISHEE BITTREX, INC.
                  -against-

CHARLES SHREM,

                           Defendant.


         This Corrected Statement of Garnishee Bittrex, Inc. (“Bittrex”) is being filed to correct a

typographical error in the calculation of the value of Bitcoin held by Bittrex, which was listed as

being $254.73 in the original filing, but is actually $3.36. Accordingly, this statement is identical

to the original statement filed by Bittrex with the exception of the value calculation contained in

the table below. The amount of Bitcoin (0.00051673) remains the same.

         On October 2, 2018, this Court entered an order under seal authorizing a levy upon the

tangible or intangible assets of the Defendant within the district of 5,000 bitcoin or its equivalent

value in other assets. Further, the Court specifically directed several virtual currency companies,

including Bittrex, Inc. (“Bittrex”),1 to “freeze all assets in their possession or custody (including

bitcoin, other virtual currency, and/or fiat currency) held entirely or partially in the name of

Charles Shrem (a.k.a. Charlie Shrem) or in which Shrem has an interest.”

         Bittrex and the other garnishees were ordered to provide a garnishee’s statement

consistent with N.Y. C.P.L.R. § 6219 under seal within five days of receipt of the levy of this

order, including a summary of all assets in Bittrex’s custody or control that are owned by Charlie

Shrem or in which he has an interest.


1
 The Court’s order names Bittrex, LLC as one of the virtual currency companies subject to the order. However,
Bittrex is currently registered as a Delaware corporation, as its limited liability corporation was retired in 2015.
          Case 1:18-cv-08250-JSR Document 44 Filed 11/02/18 Page 2 of 3



       Bittrex received notice of this Court’s order from Plaintiff’s counsel on October 22, 2018.

Accordingly, Bittrex immediately conducted a search of all of its customer accounts for any

account in the name of Defendant or in which the Defendant has an interest based on the

identifying information provided to Bittrex by the plaintiff.

       Bittrex located a single account belonging to an individual identified as Charlie Shrem.

Bittrex provides this statement of the balances of all virtual currencies in the Defendant’s

account with Bittrex:

Virtual Currency Held             Amount                             Approximate Dollar Value

AMP                               0.00000000

BCH                               0.00000000

BLU                               0.00000000

BTC (Bitcoin)                     0.00051673                         0.00051673*$6,503.23 =

                                                                     $3.36

BTG                               0.03916985                         0.03916985*$27.57=

                                                                     $1.08

CMCT                              0.00000000

CRB                               0.19110000                         0.1911*0.00401= $0

ETH                               0.00000000

MORE                              0.00000000

SALT                              0.00000000

VIB                               0.00000000



       Additionally, the Defendant’s account was disabled immediately upon receipt of notice of



                                                -2-
           Case 1:18-cv-08250-JSR Document 44 Filed 11/02/18 Page 3 of 3



the Court’s order, effectively freezing the small amount of virtual currency contained in the

account.

       Defendant does not owe any debts to Bittrex.



Dated: November 2, 2018                           O’MELVENY & MYERS LLP
       New York, New York


                                                  By: /s/ Antoinette Rangel
                                                     Antoinette Rangel
                                                     O’MELVENY & MYERS LLP
                                                     7 Times Square
                                                     New York, New York 10036
                                                     (212) 326-2000




                                                  Attorney for Garnishee Bittrex, Inc.




                                                -3-
